 380DECISIONSOF NATIONAL LABOR RELATIONS BOARDHallstrom Development Co.; John M. Gnan d/b/aGnan Plumbing & Heating;and William R.Marleyd/b/a Marley TrenchingandInternational Union ofOperating Engineers,Local 66,AFL-CIO. Case 6-CA-6162this section, the Board may, either with or with-out taking evidence in support of the allegationsof the specification and without notice to therespondent, find the specification to be true andenter such order as may be appropriate. . . .June 28, 1974DECISION AND ORDERBy MEMBERS FANNING, KENNEDY. AND PENELLOOn February 16, 1973, in the absence of exception,the National Labor Relations Board issued an Orderadopting the Decision of the Administrative LawJudge directing the Respondents, their officers,agents, successors, and assigns, to,inter alia,makewhole Daryl C. Ferguson, Jr., for his losses resultingfrom the Respondents' unfair labor practices in viola-tion of Section 8(a)(3) and (1) of the Act. On Septem-ber 26, 1973, the United States Court of Appeals forthe Third Circuit entered its Judgment enforcing infull the Board's Order. A controversy having arisenover the amounts of backpay due the discriminateenamed above, the Regional Director for Region 6issued a Backpay Specification and Notice of Hear-ing, setting forth allegations with respect to theamounts of backpay due said discriminatee. The Re-spondents failed to file an answer to the specification.On May 1, 1974, the General Counsel, by counsel,filed directly with the Board in Washington, D.C., aMotion for Summary Judgment and for issuance of aBoard Order. On May 17, 1974, the Board issued anorder transferring the proceeding before it, and a No-tice To Show Cause why the General Counsel's mo-tion should not be granted. Respondents have notfiled a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinent part:(a)The respondent shall, within 15 days fromthe service of the specification, if any, file ananswer thereto. .. .(c) If the respondent fails to file any answer tothe specification within the time prescribed byThe backpay specification, issued and served onRespondents on April 15, 1974, by registered mail,specifically stated that the Respondents shall, within15 days from the date of the specification, file ananswer thereto with the Regional Director for Region6 and that, if the answer fails to deny the allegationsthereof in the manner required under the Board'sRules and Regulations and the failure to do so is notadequately explained, such allegations shall bedeemed to be admitted to be true and the Respon-dents shall be precluded from introducing any evi-dence controverting them. According to allegations ofthe Motion for Summary Judgment, which stand un-controverted, there has been no answer filed withinthe 15-day period, or to date. Respondents have notapplied for an extension of time to answer nor havethey indicated that they would file an answer. TheRespondents have not filed a response to the NoticeTo Show Cause.Since the Respondents have not filed an answer tothe specification and have not offered an explanationfor their failure to do so, in accordance with the rulesset forth above, the allegations of the specification aredeemed admitted and are found to be true by theBoard without taking evidence in support of said alle-gations.Accordingly, on the basis of the allegations of thespecification herein found to be true, the Board findsthe facts as set forth therein, and concludes that thenet backpay due the discriminatee, Daryl C. Fergu-son, Jr., is as stated in the computations of the spec-ification, and orders the payment thereof jointly andseverally by the Respondents to the discriminatee andthe Union's insurance and pension funds.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondents,Hallstrom Development Co.; John M. Gnan d/b/aGnan Plumbing & Heating; and William R. Marleyd/b/aMarley Trenching,DuBois, Pennsylvania,their officers, agents, successors, and assigns, jointlyand severally shall make whole the discriminateenamed below, by payment to him of the amount fol-lowing his name, and by payment into the Interna-tionalUnion of Operating Engineers, Local 66,212 NLRB No. 48 HALLSTROM DEVELOPMENT CO.381AFL-CIO,insurance fund and miscellaneous pensionallbackpaydue, less,the tax withholdings required byfund the amounts following their names,plus interestFederal and state laws:1)Daryl C.Ferguson, Jr.,accrued at the rate of 6 percent per annum to be$1,187.88; 2) InternationalUnionof Operating Engi-computed in the manner set forth inIsisPlumbing&neers,Loal 66, AFL-CIO: insurance fund, $40; mis-HeatingCo.,138 NLRB716 (1962),until payment ofcellaneous pension fund, $32.